Title: [November 1755]
From: Adams, John
To: 



      November 18th. 1755.
      
      
       We had a severe Shock of an Earthquake. It continued near four minutes. I was then at my Fathers in Braintree, and awoke out of my sleep in the midst of it. The house seemed to rock and reel and crack as if it would fall in ruins about us. 7 Chimnies were shatter’d by it within one mile of my Fathers house.
      
      
       
        
   
   First entry in “Paper book No. 1” (D/JA/1), which is the first in the series of stitched booklets that make up the greater part of JA’s MS Diary. MS notations by JQA on the front cover of the booklet indicate that its contents were copied into the “Small Quarto” series of early transcripts of the Diary and that JQA compared the transcripts with the original entries, 22 Sept. 1832.


       
       
        
   
   John Adams (1691–1761), father of JA, is usually called Deacon John Adams in order to distinguish him from his son, and he will be so designated in this edition. Farmer, cordwainer (shoemaker), tithingman, constable (tax collector), militia officer, nine times selectman, and for fourteen years a deacon of the North Precinct church, he was “a typical New England yeoman” (CFA2, Three EpisodesCharles Francis Adams, Three Episodes of Massachusetts History: The Settlement of Boston Bay; The Antinomian Controversy; A Study of Church and Town Government, Boston and New York, 1892; 2 vols., 2:715). JA, who paid repeated and very high tributes to his father’s character, said that “almost all the Business of the Town was managed by him for 20 Years together” (Memoranda on a copy of Deacon John Adams’ Will, 10 July 1761, Adams Papers, Wills and Deeds).


        
   
   There is a note on the Deacon’s two houses in Braintree, the birthplaces of the two Adams Presidents, under 17 March 1756, below.


       
       
        
   
   This earthquake, a fairly severe one in New England, occurred a little after 4 A.M., Tuesday, 18 Nov., and was one of an intermittent series of seismic shocks on both sides of the Atlantic, the most memorable of which had virtually destroyed the city of Lisbon on the morning of 1 Nov. Besides jolting JA into beginning a diary, the earthquake of the 18th produced a public controversy between Rev. Thomas Prince of Boston and Professor John Winthrop of Harvard that has been engagingly recounted by Eleanor M. Tilton in “Lightning-Rods and the Earthquake of 1755,” NEQNew England Quarterly., 13:85–97 (March 1940). JA sided with the scientist rather than with the divine, though he appears to have kept his thoughts on the subject to himself; see his marginalia in Winthrop’s Lecture on Earthquakes under Dec. 1758, below. A very full description of the physical effects of the earthquake on the town of Boston was printed in the Boston Gazette, 24 Nov. 1755.


       
      
     